STATE OF WEST VIRGINIA

                               SUPREME COURT OF APPEALS



State of West Virginia,                                                                FILED
Plaintiff Below, Respondent                                                          November 26, 2013
                                                                                  RORY L. PERRY II, CLERK
                                                                                SUPREME COURT OF APPEALS
vs) No. 12-1310 (Wayne County 11-F-807)                                             OF WEST VIRGINIA


Stacy Creed Hatten,
Defendant Below, Petitioner


                                  MEMORANDUM DECISION

       Petitioner Stacy Creed Hatten, by counsel J. Anthony Spenia, appeals from the Circuit
Court of Wayne County’s order entered on September 29, 2012, wherein he was sentenced to a
term of incarceration of one to fifteen years following his conviction for two counts of delivery of
a controlled substance. The State of West Virginia, by counsel Andrew Mendelson, filed a
summary response. On appeal, petitioner alleges that there was insufficient evidence to suport his
conviction.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

         On March 8, 2011, and March 15, 2011, a confidential informant entered petitioner’s
home in order to purchase oxycodone from petitioner. In July of 2011, the petitioner was indicted
on two counts of delivery of a Schedule II narcotic substance, in violation of West Virginia Code
§ 60A-4-401(a) for the March of 2011, incidents. In September of 2011, the circuit court held a
jury trial where petitioner, the confidential informant, two Wayne County Sheriff’s Office officers
and two West Virginia State Police Forensic Laboratory employees offered testimony. The police
officers testified that the confidential informant was thoroughly searched before entering the
home on both dates, entered the home, and returned with one pill of oxycodone exchanged for
money the sheriff’s office provided. Petitioner testified that he did not sell the confidential
informant the pills and on cross-examination admitted that neither he nor his wife had
prescriptions for the pills. Petitioner confirmed that the confidential informant was in his home on
March 8 and 15, 2011, for fifteen and less than ten minutes, respectively. The confidential
informant testified that when he entered the home on the first occasion, petitioner’s wife took a
bottle of pills out of her purse, handed the pills to the petitioner, and petitioner handed one pill to
the confidential informant who handed money to petitioner’s wife. The confidential informant
testified that on the second occasion, the confidential informant laid the money on the arm of

                                                      1

petitioner’s couch after petitioner’s wife handed him a pill, and he saw petitioner pick up the
money from the couch. The jury found petitioner guilty of two counts of delivery of a Schedule II
narcotic substance. On October 26, 2011, the circuit court sentenced petitioner to two sentences of
one to fifteen years of incarceration, to be served concurrently. On September 29, 2012, the
circuit court resentenced petitioner for the purposes of appeal.

        On appeal, petitioner alleges the State failed to prove its case beyond a reasonable doubt.
Petitioner alleges that his wife maintained control of the pills and that there was no video
evidence to support the charges of petitioner’s delivery of the controlled substance.

       This Court has held that:

       “‘A criminal defendant challenging the sufficiency of the evidence to support a
       conviction takes on a heavy burden. An appellate court must review all the
       evidence, whether direct or circumstantial, in the light most favorable to the
       prosecution and must credit all inferences and credibility assessments that the jury
       might have drawn in favor of the prosecution. The evidence need not be
       inconsistent with every conclusion save that of guilt so long as the jury can find
       guilt beyond a reasonable doubt.[] Credibility determinations are for a jury and
       not an appellate court. Finally, a jury verdict should be set aside only when the
       record contains no evidence, regardless of how it is weighed, from which the jury
       could find guilt beyond a reasonable doubt.’ Syl. Pt. 3, in part, State v. Guthrie,
       194 W.Va. 657, 461 S.E.2d 163 (1995).” Syl. Pt. 2, State v. Juntilla, 227 W.Va.
       492, 711 S.E.2d 562 (2011).

Syl. Pt. 9, State v. Stone, 229 W.Va. 271, 728 S.E.2d 155 (2012). Upon our review, the Court
finds that the evidence was sufficient to support petitioner’s conviction. The evidence established
that the confidential informant twice entered petitioner’s home with no controlled substances on
his person and left a few minutes later with a pill of oxycodone and that the only adults in the
home were petitioner and his wife. Further, the evidence establishes that petitioner handed the
confidential informant a pill on March 8, 2011, and took the money on March 15, 2011. As such,
the Court finds that the jury had sufficient evidence upon which to find petitioner guilty of
delivery of a controlled substance.

       For the foregoing reasons, we affirm.

                                                                                         Affirmed.
ISSUED: November 26, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II

                                                    2